Citation Nr: 0118664	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred as the result of 
treatment at Rapid City Regional Hospital from November 8 
through November 17, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from January 1953 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Sioux Falls, South 
Dakota, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal was previously before the Board in 
February 2001.  It was remanded at that time for additional 
development.  The requested development has been completed, 
and the case has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran received treatment for a nonservice connected 
disability at a private facility from November 8 through 
November 17, 1998, without prior authorization from the VA.  

2.  The provisions of 38 U.S.C.A. § 1725 apply only to 
treatment received on or after May 29, 2000; as this law 
imposes an additional monetary obligation on the government, 
it does not apply retroactively to claims pending but not yet 
final as of May 29, 2000.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of 
unauthorized medical expenses incurred as the result of 
treatment at Rapid City Regional Hospital from November 8 
through November 17, 1998, have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 1991 & Supp. 1999); 38 C.F.R. § 17.120 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the VA should pay the $62,724.98 
bill incurred at Rapid City Regional Hospital from November 
8, 1998, to November 17, 1998.  He states that he sustained a 
myocardial infarction on November 8, 1998, and that this 
required immediate emergency care.  The veteran says that he 
wanted to be taken to the VA hospital, as that was where he 
usually received his medical treatment, but that the VA 
hospital has a policy of not accepting patients in need of 
emergency treatment.  He notes that he does not have health 
insurance, and that he lost his health insurance after the VA 
sent treatment records to his insurer that contained 
information about disabilities that he had prior to becoming 
insured.  The veteran argues that the VA did not have 
permission to send these records, and but for this mistake, 
he would have been insured and able to pay his bills.  

Generally, in order for the veteran to be entitled to 
reimbursement or payment for medical expenses incurred 
without prior authorization from the VA, three conditions 
must be met.  First, the treatment must have been for an 
adjudicated service-connected disorder, a nonservice-
connected disorder associated with and held to be aggravating 
an adjudicated service-connected disorder, or any disorder of 
a veteran who has a total disability permanent in nature 
resulting from a service-connected disorder.  Second, a 
medical emergency must have existed in which a delay in 
treatment would have been hazardous to life or health.  
Finally, no VA or other Federal facilities must have been 
feasibly available, and any attempt to use them beforehand or 
obtain prior authorization would not have been reasonable, 
sound, wise, or practical, or would have been refused.  The 
failure to meet even one of these requirements would cause 
the veteran's claim to fail.  In addition, there are some 
circumstances in which the veteran is entitled to payment for 
unauthorized medical expenses if he is a participant in a 
program of vocational rehabilitation under Chapter 31.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2000) 
(formerly 38 C.F.R. § 17.80).  

The evidence reveals that the veteran was treated for a 
myocardial infarction at Rapid City Regional Hospital, a 
private facility, from November 8 through November 17, 1998.  
The veteran does not contend, and the evidence does not show, 
that he received prior authorization for this treatment from 
the VA.  A review of the record indicates that service 
connection has not been established for a heart disability, 
or for any other disability.  Therefore, as the veteran was 
not treated for a service connected disability, then the 
first requirement of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 has not been met, and these provisions do not 
provide a basis for the payment of the veteran's medical 
expenses.  In addition, the veteran is not a participant in 
VA vocational rehabilitation, so this also does not provide a 
basis for payment of his medical expenses.  

In November 1999, during the pendency of this appeal, 38 
U.S.C.A. § 1725 (West 1991 & Supp. 1999) was enacted, which 
permits reimbursement by VA of the reasonable value of 
emergency treatment furnished to certain veterans in a non- 
Department facility.  In order to be eligible to receive 
reimbursement under this law, a veteran must be an active 
health-care participant who is personally liable for 
emergency treatment furnished in a non-Department facility.  

The Board remanded this claim to the RO in February 2001 in 
order to afford the RO an opportunity to consider the 
applicability of 38 U.S.C.A. § 1725 to the veteran's claim.  
In a May 2001 memorandum, the RO noted that this law did not 
become effective until 180 days following the President's 
signature.  The President signed the bill on November 30, 
1999.  The memorandum further noted that the law did not 
include a retroactive clause.  Therefore, the law was not in 
effect at the time the veteran received the treatment in 
question, and did not provide a basis for reimbursement of 
the veteran's medical expenses.  The veteran was provided 
with this information in a May 2001 supplemental statement of 
the case. 

A review of the historical and statutory notes found at the 
end of 38 U.S.C.A. § 1725 reveals that Pub.L. 106-117, which 
contained 38 U.S.C.A. § 1725, stated that the amendments 
contained in the law were to take effect 180 days after their 
enactment.  The notes further indicate that this date was 
November 30, 1999.  Apparently on this basis, an information 
letter from the VA Under Secretary for Health, IL 10-2000-
005, indicates that 38 U.S.C.A. § 1725 would apply to claims 
for treatment rendered on or after May 29, 2000.  

In an excellent presentation submitted by the veteran's 
representative in June 2001, he argued that as 38 U.S.C.A. § 
1725 did not specifically exclude claims that were pending at 
the time the law became effective, then the law should 
include the veteran's claim.  In support of this contention, 
the veteran's representative first cited the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Basically, 
this case holds that when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  In 
addition, the representative also discussed the finding of 
VAOPGCPREC 11-2000, which addressed the effective date of 
Pub.L. No. 106-475 involving changes in 38 U.S.C.A. § 5107 
and the duty to assist.  The opinion noted that for this law, 
Congress had also stated that the law applied to claims filed 
on or after the date of enactment.  Similarly to 38 U.S.C.A. 
§ 1725, this law also did not specifically include or exclude 
claims that were pending on the date of enactment.  The 
opinion then relied on Landgraf v. USI Film Prod., 511 U. S. 
244 (1994) to determine whether or not the law applied to 
claims that were pending at the time it was enacted.  In 
general, the intent of the legislature was noted to govern if 
that intent is clear.  Otherwise, it must be determined 
whether or not the statute had retroactive effect.  A 
retroactive effect was deemed to be present if the new 
statute impaired rights a party possessed when it was 
enacted, increased a party's liability for past conduct, or 
imposed new duties with respect to transactions that were 
already completed.  Absent an expression of the intent of 
Congress on the matter, a statute would not be applied to 
cases pending when it was enacted if the application would 
result in such a retroactive effect.  Although the 
presumption against retroactive effect usually applied to 
private parties, it also applied in cases involving new 
monetary obligations imposed on the government.  This opinion 
then determined that the legislation in question did not 
impose an additional monetary burden on the government.  
Therefore, as retroactive application was not specifically 
prohibited by Congress, and as there was no retroactive 
effect on either the veteran or the government, the opinion 
concluded that the new legislation applied to all claims 
pending but not yet final on the date of enactment.  
VAOPGCPREC 11-2000.  (Also see VAOPGCPREC 1-98, in which 
38 U.S.C.A. § 7111 was held to apply to all claims pending on 
the date that Pub.L. No. 105-111 was enacted, based on the 
reasoning put forth in Landgraf.)

On the basis of VAOPGCPREC 11-2000, the veteran's 
representative argues that 38 U.S.C.A. § 1725 should also 
apply to claims pending at the time of the enactment of this 
law.  He notes that the law does not express a clear intent 
to either include or exclude claims that were pending at the 
time of enactment.  In the absence of clear intent, he 
believes that the reasoning in Landgraf v. USI Film Prod., 
511 U. S. 244 (1994) is applicable in this case.  The 
representative argues that 38 U.S.C.A. § 1725 does not impose 
an additional monetary burden on the government because 
38 U.S.C.A. § 1728 already contains an exception for payment 
of unauthorized medical expenses for nonservice connected 
disabilities in certain instances involving vocational 
rehabilitation.  Therefore, the representative states that 
38 U.S.C.A. § 1725 should apply to the veteran's current 
claim.  

After careful consideration of the veteran's contentions and 
the evidence of record, the Board finds that 38 U.S.C.A. 
§ 1725 imposes an additional monetary obligation on the 
government, and may not be retroactively applied to the 
veteran's claim.  The veteran's representative argues that 
38 U.S.C.A. § 1728 already allows for payment of unauthorized 
medical expenses for nonservice connected disabilities in 
certain situations involving Chapter 31 vocational 
rehabilitation, so that the provisions of 38 U.S.C.A. § 1725 
allowing payment of unauthorized medical expenses is not 
really an additional monetary obligation, but an expansion of 
a current obligation.  However, in order to be basically 
eligible for vocational rehabilitation under Chapter 31, the 
veteran must have a service connected disability.  
38 U.S.C.A. § 3102 (West 1991 & Supp. 1999).  This is 
consistent with the rest of 38 U.S.C.A. § 1728, in that it 
only includes payment for unauthorized treatment for an 
adjudicated service-connected disorder, a nonservice-
connected disorder associated with and held to be aggravating 
an adjudicated service-connected disorder, or any disorder of 
a veteran who has a total disability permanent in nature 
resulting from a service-connected disorder.  The provisions 
of 38 U.S.C.A. § 1728 do not provide a basis for payment of 
unauthorized medical expenses under any circumstances in 
which the veteran does not have a service connected 
disability.  Payment to a veteran without a service connected 
disability was authorized for the first time in 38 U.S.C.A. 
§ 1725, the legislation in question.  Therefore, the Board 
must conclude that this legislation imposes an additional 
monetary obligation on the government.  The provisions of 
38 U.S.C.A. § 1725 may not be retroactively applied to the 
veteran's claim, and this legislation does not provide a 
potential basis for a grant of the veteran's claim.  

The Board also finds that the provisions of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) do not provide a basis for 
the application of 38 U.S.C.A. § 1725 to the veteran's claim.  
The Karnas decision is concerned with changes in a law that 
currently exists during the course of an appeal, and which 
version of the law should then apply.  In the current appeal, 
there has been no change to 38 U.S.C.A. § 1728, which is the 
law that applied at the time of the veteran's treatment and 
at the time his claim was originally submitted.  Instead, 
38 U.S.C.A. § 1725 has been promulgated, which is an entirely 
new law.  Finally, the Board notes that the veteran and his 
representative have submitted extensive argument and 
testimony concerning the fault of the VA in the cancellation 
of the veteran's health insurance.  However, even if the 
Board were to assume without actually deciding that the VA 
was somehow at fault in the cancellation of the veteran's 
insurance, the pertinent laws and regulations do not contain 
an exception that would provide for payment of the veteran's 
medical bill under these circumstances.  In this regard, the 
Board notes that the veteran has also testified that although 
his insurance was canceled in 1991, which was seven years 
before the treatment in question, he did not attempt to 
obtain additional insurance during this period, in part 
because he mistakenly believed on the basis of a magazine 
article that his bills would be paid by the VA.  The 
cancellation of the veteran's insurance does not create a 
basis for payment of his unauthorized medical expenses for a 
nonservice connected disability.  See 38 U.S.C.A. §§ 1725, 
1728; 38 C.F.R. § 17.120.  


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred as the result of 
treatment at Rapid City Regional Hospital from November 8 
through November 17, 1998, is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

